ORDER
PER CURIAM.
Three months after we affirmed the final judgment for the defendants, 278 F.3d 693 (7th Cir.2002), the appellant, Vukadinovich, filed in the district court a motion for trial on his supplemental state claims, contending that the district court and this court had overlooked them. The district court denied the motion, and Vukadinovich has appealed.
The appeal is frivolous, and is dismissed. The judgment of the district court that we affirmed was a final judgment, winding up the litigation in the district court and therefore necessarily dismissing the supplemental claims; otherwise it would not have been appealable. When three months later Vukadinovich filed his motion, there was no case pending in the district court, and so no basis for a motion. If he wished to mount a collateral attack on the judgment, he had to proceed under Fed.R.Civ.P. 60(b); he made no attempt to do so.
DISMISSED.